Case 2:16-cv-00693-RWS-RSP Document 479 Filed 09/04/19 Page 1 of 1 PageID #: 33172




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   ALACRITECH INC.                               §
                                                 §
   v.                                            §        Case No. 2:16-CV-0693-RWS-RSP
                                                 §
   CENTURYLINK, INC.                             §

                                    Motion Hearing
                           MAG. JUDGE ROY PAYNE PRESIDING
                                   September 4, 2019
   OPEN: 3:30 pm                                       ADJOURN: 4:25 pm

   ATTORNEYS FOR PLAINTIFF:                          See attached

   ATTORNEY FOR DEFENDANTS:                          See attached

   LAW CLERK:                                        Melonie Jordan

   COURT REPORTER:                                   Shelly Holmes

   COURTROOM DEPUTY:                                 Becky Andrews

   Court opened. Case called. Claire Henry announced ready for Alacritech and introduced
   co-counsel. Gil Gillam announced ready for Intel and introduced co-counsel. Deron Dacus
   announced ready for Dell and CenturyLink and introduced co-counsel. Melissa Smith announced
   ready for Cavium and introduced co-counsel. Nelson Hua announced ready for Wistron,
   Wiwynn and SMS and introduced co-counsel.

   Joe Paunovich argued Plaintiff’s Motion to Set Case Schedule (Dkt. No. 470). Gil Gillam
   responded on behalf of the defendants. Garland Stephens and Brady Cox also responded.
   Karineh Khachatourian responded for Cavium.

   The Court took the motion under advisement.
